___________

     No. 95-3852
     ___________

Clifton Berglee,                          *
                                          *
              Appellant,                  *
                                          *
     v.                                   *
                                          *
First National Bank, Brookings,       *
South Dakota,                             *
                                          *
              Appellee.                   *
                                          *
     ___________
                                              Appeals from the United States
     No. 95-3884                              District Court for the
     ___________                              District of South Dakota.

Clifton Berglee,                          *       [UNPUBLISHED]
                                          *
              Appellee,                   *
                                          *
     v.                                   *
                                          *
First National Bank, Brookings,       *
South Dakota,                             *
                                          *
              Appellant.                  *


                                    ___________

                     Submitted:     January 21, 1997

                           Filed:   January 30, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     In December 1994, Clifton Berglee filed this action against First
National Bank (Bank) in Montana state court; the case was removed to
federal court on diversity grounds and then transferred to the
district court of South Dakota.           Berglee filed a second
amended complaint, seeking coercive relief to enforce a prior
declaratory judgment entered by the Montana federal district court
declaring the Bank had made certain disbursements out of Berglee's
account without his authorization; and asserting various tort
claims arising out of the Bank's unauthorized disbursements and the
Montana proceedings.


       On August 15, 1995, the district court dismissed Berglee's
tort   claims,     summarily        concluding      Berglee     was   precluded      from
raising claims he had failed to raise in the prior litigation;
granted   the     coercive     relief;       and   awarded      Berglee    prejudgment
interest from the date Berglee obtained his final declaratory
judgment in Montana district court.                On September 5, the Bank moved
alternatively      for   a    new    trial    or    for    an   order     amending   the
judgment, pursuant to Federal Rule of Civil Procedure 59.                             On
September 21, Berglee filed a cross motion to amend the judgment.
On October 2, the court denied these postjudgment motions.                            On
October 30, Berglee filed his notice of appeal; on November 9, the
Bank filed its notice of cross appeal.


       Although    neither     party     addressed        the   timeliness    of     this
appeal, we raise sua sponte jurisdictional issues "when there is an
indication that jurisdiction is lacking, even if the parties
concede the issue."          See Thomas v. Basham, 931 F.2d 521, 523 (8th
Cir. 1991).     As the court entered its final order on August 15, the
Bank filed its motion for a new trial or to amend the judgment on
September 5, and Berglee filed his cross motion to amend the
judgment on September 21, these motions were untimely.                     See Fed. R.
Civ. P. 59(b) and (e); Sanders v. Clemco Indus., 862 F.2d 161, 168
(8th Cir. 1988) (district court lacks jurisdiction over untimely
Rule 59 motion and ruling thereon is nullity).                    Moreover, because
these postjudgment motions were untimely, the time for filing a
notice of appeal was not tolled and thus neither party timely filed

                                         -2-
a notice of appeal.   We note the district court entered its order
on August 15, Berglee filed his notice of appeal on October 30, and




                                -3-
the Bank filed its notice of cross appeal on November 9.               See Fed.
R. App. P. 4(a)(1) and (4); Sanders, 862 F.2d at 168-70 (thirty-day
appeal period runs from entry of initial judgment when Rule 59
motion   is     untimely).      Because     both    parties   filed    untimely
postjudgment motions and notices of appeal, we dismiss for lack of
jurisdiction.



     A true copy.


              Attest:


                   CLERK,    U.S.   COURT   OF     APPEALS,   EIGHTH   CIRCUIT.




                                      -4-